Exhibit10.1



SEPARATION AGREEMENT AND GENERAL RELEASE



WHEREAS, Sequa Corporation, 200 Park Avenue, New York, New York 10166, its
successors and assigns (collectively referred to throughout this Agreement as
“Employer”), and John J. Quicke, 11 Stony Hollow Road, Chappaqua, NY 10514, are
parties to an Employment Agreement dated February 26, 2004, and



WHEREAS, the parties wish to end that Employment Agreement and all of their
relationships,



NOW THEREFORE, Employer and John J. Quicke, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Separation Agreement and General Release as  “Employee”), enter into this
Separation Agreement and General Release (“Separation Agreement”) and agree
that:




RESIGNATION FROM POSITIONS HELD; LAST DAY OF EMPLOYMENT.  EMPLOYEE’S LAST DAY OF
EMPLOYMENT WITH EMPLOYER IS MARCH 4, 2005.  EMPLOYEE AGREES TO SUBMIT A LETTER,
IN A FORM ACCEPTABLE TO THE EMPLOYER AND IN ACCORDANCE WITH THE EMPLOYER’S
BY-LAWS (EXHIBIT “A”), RESIGNING ALL HIS POSITIONS WITH THE EMPLOYER (INCLUDING
BUT NOT LIMITED TO ITS AFFILIATES, SUBSIDIARIES, DIVISIONS AND JOINT VENTURES),
INCLUDING BUT NOT LIMITED TO DIRECTOR, VICE CHAIRMAN, EXECUTIVE OFFICER, AND
MEMBER OF THE EXECUTIVE COMMITTEE OF THE BOARD OF DIRECTORS, AS WELL AS ALL
OTHER POSITIONS LISTED ON EXHIBIT “B.”  EMPLOYEE AGREES TO COOPERATE WITH
EMPLOYER AND SIGN SUCH OTHER LETTERS OR DOCUMENTS AS MAY BE REASONABLY REQUIRED
TO EFFECTUATE EMPLOYEE’S FULL RESIGNATION FROM ALL POSITIONS HELD BY EMPLOYEE
WITH EMPLOYER, INCLUDING BUT NOT LIMITED TO ITS AFFILIATES, SUBSIDIARIES,
DIVISIONS AND JOINT VENTURES.  AT THE SAME TIME THAT AMOUNTS ARE DUE UNDER
SECTIONS 3(A) THROUGH 3(D), EMPLOYEE WILL BE REIMBURSED FOR ALL REASONABLE
UNPAID BUSINESS EXPENSES FOR WHICH DOCUMENTATION HAS BEEN SUBMITTED AND WHICH
WERE INCURRED IN ACCORDANCE WITH EMPLOYER’S POLICIES.  EMPLOYEE WILL BE PAID FOR
ALL ACCRUED BUT UNUSED VACATION (WHICH, AS OF FEBRUARY 28, 2005 EQUALS 40.5
DAYS) AT THE SAME TIME THAT AMOUNTS ARE DUE UNDER SECTIONS 3(A) THROUGH 3(D)
BELOW.   





TERMINATION OF AGREEMENTS.   THE PARTIES AGREE THAT THE EMPLOYMENT AGREEMENT
BETWEEN EMPLOYEE AND EMPLOYER DATED FEBRUARY 26, 2004 (“EMPLOYMENT AGREEMENT”)
AND THE SEQUA CORPORATION TRADE SECRET AGREEMENT BETWEEN EMPLOYEE AND EMPLOYER
DATED FEBRUARY 26, 2004 (“TRADE SECRET AGREEMENT”) WILL TERMINATE AS OF THE DATE
OF THIS SEPARATION AGREEMENT, AND SHALL BE NULL AND VOID AND OF NO FURTHER FORCE
AND EFFECT AND NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION TO THE OTHER
PURSUANT TO THE EMPLOYMENT AGREEMENT OR THE TRADE SECRET AGREEMENT, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS SEPARATION AGREEMENT.  EMPLOYEE AND
EMPLOYER REPRESENT THAT WITH THE TERMINATION OF THE EMPLOYMENT AGREEMENT AND THE
TRADE SECRET AGREEMENT, EXCEPT FOR THIS SEPARATION AGREEMENT, THEY HAVE NO OTHER
PRESENT OR FUTURE CONTRACT OR AGREEMENT WITH EACH OTHER, WHETHER WRITTEN OR
ORAL, EXPRESS OR IMPLIED.  NOTHING CONTAINED IN THIS SECTION SHALL AFFECT ANY
VESTED RIGHTS EMPLOYEE MAY HAVE TO BENEFITS UNDER THE SEQUA STOCK OPTION PLAN,
THE SEQUA RETIREMENT PLAN, SEQUA CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN III, SEQUA 401(K) PLAN OR ANY OTHER EMPLOYEE BENEFITS PLANS MAINTAINED BY
EMPLOYER, WHICH SHALL BE GOVERNED BY THEIR RESPECTIVE TERMS, EXCEPT AS MODIFIED
BY THIS SEPARATION AGREEMENT.





CONSIDERATION.  IN CONSIDERATION FOR SIGNING THIS SEPARATION AGREEMENT AND
COMPLIANCE WITH THE PROMISES MADE HEREIN, EMPLOYER AGREES AS FOLLOWS:



PAYMENT.  EMPLOYER SHALL PAY TO EMPLOYEE A PAYMENT IN A LUMP SUM OF $1,000,000,
LESS FEDERAL, STATE AND LOCAL WITHHOLDING TAXES, WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIVING THE LETTER FROM EMPLOYEE IN THE FORM ATTACHED HERETO AS EXHIBIT
“C.”



AVAILABILITY FEE.  IN EXCHANGE FOR EMPLOYEE’S PROMISES IN SECTION 11 BELOW,
EMPLOYER SHALL PAY TO EMPLOYEE AN ADDITIONAL LUMP SUM OF $250,000, LESS FEDERAL,
STATE AND LOCAL WITHHOLDING TAXES, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIVING
THE LETTER FROM EMPLOYEE IN THE FORM ATTACHED HERETO AS EXHIBIT “C.”



2004 BONUS.  EMPLOYEE SHALL BE PAID A BONUS FOR 2004 IN THE AMOUNT OF $628,290,
TO BE PAID IN A LUMP SUM, LESS FEDERAL, STATE AND LOCAL WITHHOLDING TAXES,
WITHIN  FIVE (5) BUSINESS DAYS AFTER RECEIVING THE LETTER FROM EMPLOYEE IN THE
FORM ATTACHED HERETO AS EXHIBIT “C.” 



PAYMENT IN LIEU OF BONUSES.  IN LIEU OF ANY BONUSES FOR THE PERIOD BEGINNING
JANUARY 1, 2005 AND ENDING FEBRUARY 28, 2007, AS WELL AS ANY OTHER BONUSES OR
INCENTIVE PAYMENTS THAT ARGUABLY COULD BE DUE EMPLOYEE AT ANY TIME, EMPLOYEE
WILL BE PAID A LUMP SUM OF  $225,000, LESS FEDERAL, STATE AND LOCAL WITHHOLDING
TAXES, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIVING THE LETTER FROM EMPLOYEE IN
THE FORM ATTACHED HERETO AS EXHIBIT “C.”



MEDICAL AND DENTAL INSURANCE.  IF EMPLOYEE ELECTS TO CONTINUE HIS CURRENT
MEDICAL AND DENTAL FAMILY COVERAGE UNDER EMPLOYER’S MEDICAL AND DENTAL PLANS IN
ACCORDANCE WITH THE CONTINUATION REQUIREMENTS OF COBRA, THE EMPLOYER SHALL PAY
FOR THE PREMIUMS FOR SAID COVERAGE UNTIL THE END OF THE SIX (6) MONTH PERIOD
BEGINNING ON EMPLOYEE’S LAST DAY OF EMPLOYMENT.  IF AT THE END OF THE INITIAL
SIX (6) MONTH PERIOD EMPLOYEE HAS NOT SECURED NEW EMPLOYMENT PROVIDING MEDICAL
AND DENTAL COVERAGE, EMPLOYER SHALL CONTINUE TO PAY FOR SUCH COVERAGE FOR UP TO
AN ADDITIONAL SIX (6) MONTHS.  NOTWITHSTANDING THE ABOVE, AT SUCH TIME AS
EMPLOYEE SECURES NEW EMPLOYMENT PROVIDING MEDICAL AND DENTAL COVERAGE, EMPLOYEE
SHALL PROMPTLY NOTIFY EMPLOYER AND THE EMPLOYER’S OBLIGATION TO PAY THE PREMIUMS
FOR COVERAGE WILL CEASE.  AT THE END OF SUCH PERIOD, EMPLOYEE MAY ELECT TO
CONTINUE SUCH COBRA COVERAGE FOR THE REMAINDER OF THE COBRA PERIOD, AT HIS OWN
EXPENSE, IN ACCORDANCE WITH THE TERMS OF EMPLOYER’S MEDICAL AND DENTAL PLANS. 
EMPLOYEE SHALL NOT BE ELIGIBLE TO CONTINUE TO PARTICIPATE IN THE SEQUA
CORPORATION SENIOR EXECUTIVE MEDICAL PLAN.  AT THE SAME TIME THAT AMOUNTS ARE
DUE UNDER SECTIONS 3(A) THROUGH 3(D), EMPLOYEE WILL BE REIMBURSED FOR ALL UNPAID
EXPENSES FOR WHICH DOCUMENTATION HAS BEEN SUBMITTED UNDER THE SEQUA CORPORATION
SENIOR EXECUTIVE MEDICAL PLAN THROUGH MARCH 4, 2005.



LIFE INSURANCE.  IF EMPLOYEE ELECTS TO MAINTAIN THE “PORTABLE” PORTION OF HIS
CURRENT METLIFE OPTIONAL LIFE INSURANCE IN ACCORDANCE WITH THE REQUIREMENTS OF
THE PLAN AND METLIFE, THE EMPLOYER SHALL PAY FOR THE PREMIUMS FOR COVERAGE IN
THE AMOUNT OF $1,000,000 DURING THE PERIOD BEGINNING ON HIS LAST DAY OF
EMPLOYMENT AND ENDING ON FEBRUARY 28, 2007. 



SEQUA CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN III.  EMPLOYER SHALL
CREDIT EMPLOYEE OR CAUSE EMPLOYEE TO BE CREDITED WITH AN ADDITIONAL TWO (2)
“YEARS OF BENEFIT SERVICE” (I.E., THROUGH FEBRUARY 28, 2007), FOR PURPOSES OF
COMPUTING HIS ACCRUED BENEFIT UNDER SECTION 2.1(A)(1) OF THE SEQUA CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN III (“SERP III”), AND TWO (2) “YEARS OF
VESTING SERVICE” (I.E., THROUGH FEBRUARY 28, 2007), FOR PURPOSES OF DETERMINING
EMPLOYEE’S ELIGIBILITY FOR AN UNREDUCED EARLY RETIREMENT BENEFIT IN ACCORDANCE
WITH SECTION 4.1(B) OF SERP III.  FOR THE SAKE OF CLARITY, EMPLOYEE’S ACTUAL AGE
WITHOUT ADJUSTMENT SHALL BE RECOGNIZED FOR THE PURPOSE OF DETERMINING
ELIGIBILITY FOR ANY EARLY RETIREMENT BENEFIT PAYABLE UNDER SERP III.  IN
ADDITION, IN CALCULATING EMPLOYEE’S ACCRUED BENEFIT WITHIN THE MEANING OF
SECTION 2.1(A)(1) OF SERP III, EMPLOYER SHALL COMPUTE “COMPENSATION” AND
“AVERAGE COMPENSATION” THROUGH EMPLOYEE’S LAST DAY OF EMPLOYMENT AS SET FORTH IN
SECTION 1 ABOVE.  FOR PURPOSES OF THIS PARAGRAPH (G), THE TERMS YEARS OF BENEFIT
SERVICE, YEARS OF VESTING SERVICE, COMPENSATION, AND AVERAGE COMPENSATION SHALL
HAVE THE MEANINGS SET FORTH UNDER THE SEQUA RETIREMENT PLAN AS IN EFFECT ON
FEBRUARY 28, 2005.  NOTWITHSTANDING THE FOREGOING, THE 2004 BONUS PAID TO
EMPLOYEE PURSUANT TO SECTION 3(C) ABOVE SHALL BE DEEMED TO HAVE BEEN PAID TO
EMPLOYEE AS OF HIS LAST DAY OF EMPLOYMENT AS SET FORTH IN SECTION 1 ABOVE.  NONE
OF THE PAYMENTS LISTED UNDER SECTION 3(A), (B), (D), (E), (F), (H), (I) OR (J),
NOR, EXCEPT AS SET FORTH IN THIS PARAGRAPH (G), ANY OTHER REMUNERATION PAID OR
PAYABLE TO EMPLOYEE AFTER THE LAST DAY OF EMPLOYMENT SHALL BE INCLUDED IN
COMPENSATION OR AVERAGE COMPENSATION UNDER THE SEQUA RETIREMENT PLAN OR SERP
III.  THE PARTIES AGREE THAT ANY INCREASE IN ACCRUED BENEFITS ARISING OUT OF
THIS PARAGRAPH (G) SHALL BE AN OBLIGATION OF EMPLOYER PAYABLE FROM ITS GENERAL
ASSETS, INCLUDING WITHOUT LIMITATION, THE ASSETS HELD UNDER THE SEQUA GRANTOR
TRUST, AS IT MAY BE AMENDED FROM TIME TO TIME, SUBJECT TO AND IN ACCORDANCE WITH
THE TERMS OF SERP III AND SUCH TRUST.  PROMPTLY AFTER THE REVOCATION PERIOD SET
FORTH IN SECTION 5 ELAPSES, EMPLOYER SHALL CAUSE SERP III TO BE AMENDED TO
ACCORD WITH THE OBLIGATIONS SET FORTH IN THIS PARAGRAPH (G).  A COPY OF SUCH
AMENDMENT IS ATTACHED HERETO AS EXHIBIT “D.”  BOTH SERP III AND THE
AFOREMENTIONED AMENDMENT SHALL BE SUBJECT TO THE TERMS OF SECTION 7.1 OF SERP
III AS IN EFFECT ON FEBRUARY 28, 2005.  EMPLOYER AGREES TO PROVIDE EMPLOYEE WITH
A FINAL CALCULATION OF EMPLOYEE’S ACCRUED BENEFIT UNDER THE SEQUA RETIREMENT
PLAN AND SERP III AS OF MARCH 4, 2005, NO LATER THAN APRIL 30, 2005.  EMPLOYEE
ACKNOWLEDGES THAT HIS FULL ACCRUED BENEFIT UNDER SERP III IS SUBJECT TO SECTION
409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THAT ANY
ELECTION MADE FOR AN EARLY RETIREMENT BENEFIT DURING 2005 CAN ONLY BE MODIFIED
IN ACCORDANCE WITH SECTION 409A.  IF SECTION 409A OR THE REGULATIONS PROMULGATED
THEREUNDER PERMIT CHANGE IN THE TIME OF COMMENCEMENT OR FORM OF A BENEFIT
PAYMENT UNDER SERP III THAT IS NOT CURRENTLY PERMITTED UNDER SERP III AND
EMPLOYEE REQUESTS A CORRESPONDING RIGHT TO CHANGE THE TIME OF COMMENCEMENT OR
THE FORM OF PAYMENT, EMPLOYER SHALL USE ITS BEST EFFORTS TO AMEND SERP III TO
ACCOMMODATE EMPLOYEE, PROVIDED, THAT NO SUCH AMENDMENT SHALL RESULT IN AN
INCREASE IN EMPLOYEE’S ACCRUED BENEFIT OR OTHERWISE HAVE AN ADVERSE EFFECT ON
EMPLOYER OR ANY OTHER PARTICIPANTS IN SERP III.  A SELECTION BY EMPLOYEE OF AN
ACTUARIALLY EQUIVALENT BENEFIT TO HIS ACCRUED BENEFIT SHALL NOT BE DEEMED TO
HAVE AN ADVERSE EFFECT ON THE EMPLOYER OR OTHER PARTICIPANTS IN SERP III. 



PAYMENT IN LIEU OF 401(K) PLAN PARTICIPATION.  AT THE SAME TIME THAT AMOUNTS ARE
DUE UNDER SECTIONS 3(A) THROUGH 3(D), EMPLOYER SHALL PAY EMPLOYEE THE SUM OF
$14,500, GROSSED-UP FOR APPLICABLE FEDERAL, STATE AND LOCAL WITHHOLDING TAXES,
IN LIEU OF A 401(K) MATCH FOR 2006 AND 2007.



STOCK OPTIONS.  AS APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF EMPLOYER, STOCK OPTIONS GRANTED TO EMPLOYEE UNDER THE SEQUA
CORPORATION 1998 KEY EMPLOYEES STOCK OPTION PLAN (THE “STOCK OPTION PLAN”) SHALL
BE TREATED AS FOLLOWS:  (I) ALL SUCH OPTIONS THAT ARE NOT YET VESTED OR
EXERCISABLE SHALL BECOME FULLY VESTED AND EXERCISABLE AS OF THE DATE ON WHICH
THIS SEPARATION AGREEMENT BECOMES EFFECTIVE; AND (II) ALL STOCK OPTIONS GRANTED
TO EMPLOYEE SHALL CONTINUE TO BE EXERCISABLE IN ACCORDANCE WITH THE TERMS OF THE
STOCK OPTION PLAN AND APPLICABLE FEDERAL SECURITIES RULES AND REGULATIONS.
SOLELY FOR PURPOSES OF THIS PARAGRAPH 3(I), EMPLOYEE SHALL BE DEEMED TO BE
RETIRING WITH THE CONSENT OF EMPLOYER.  IN ACCORDANCE WITH THE TERMS OF
PARAGRAPH 7(E) OF THE STOCK OPTION PLAN, EMPLOYEE WILL HAVE THREE MONTHS FROM
THE DEEMED DATE OF RETIREMENT (MARCH 4, 2005) TO EXERCISE SUCH OPTIONS. EMPLOYEE
UNDERSTANDS AND ACKNOWLEDGES THAT ANY INCENTIVE STOCK OPTIONS (WITHIN THE
MEANING OF SECTION 422 OF THE CODE) GRANTED TO HIM THAT ARE NOT EXERCISED BEFORE
THE END OF THE 3-MONTH PERIOD FOLLOWING HIS LAST DAY OF EMPLOYMENT WILL CEASE TO
QUALIFY FOR TAX TREATMENT UNDER SECTION 422 AND INSTEAD WILL BE TAXABLE UPON
EXERCISE IN THE SAME MANNER AS NONQUALIFIED STOCK OPTIONS. EXCEPT AS
SPECIFICALLY PROVIDED IN THIS PARAGRAPH (I), ALL OTHER TERMS AND CONDITIONS
APPLICABLE TO SUCH OPTIONS UNDER THE TERMS OF THE STOCK OPTION PLAN AND RELATED
STOCK OPTION AGREEMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT.



AUTOMOBILE.  EMPLOYER SHALL TRANSFER OWNERSHIP TO EMPLOYEE OF THE COMPANY
AUTOMOBILE CURRENTLY ASSIGNED TO HIM.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT
FEDERAL, STATE AND LOCAL WITHHOLDING TAXES ATTRIBUTABLE TO SUCH TRANSFER SHALL
BE WITHHELD FROM THE  PAYMENT DESCRIBED IN PARAGRAPH (A) ABOVE. EMPLOYER AND
EMPLOYEE AGREE THAT THE VALUE OF SUCH VEHICLE AT MARCH 4, 2005 IS $24,500. 



BUSINESS EQUIPMENT.  EMPLOYER SHALL PROVIDE EMPLOYEE WITH OWNERSHIP OF: (1) THE
LAPTOP COMPUTER ASSIGNED TO HIM, AFTER ALL PROPRIETARY INFORMATION AND SOFTWARE
HAS BEEN REMOVED BY SEQUA FROM SAID LAPTOP COMPUTER, (2) THE CELLPHONE ASSIGNED
TO HIM, AND (3) THE BLACKBERRY ASSIGNED TO HIM.  EMPLOYER AND EMPLOYEE AGREE
SUCH USED EQUIPMENT IS OF NOMINAL VALUE.




4.         REVOCATION.  EMPLOYEE MAY REVOKE THIS SEPARATION AGREEMENT FOR A
PERIOD OF SEVEN (7) DAYS FOLLOWING THE DAY EMPLOYEE EXECUTES THIS SEPARATION
AGREEMENT.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
NORMAN E. ALEXANDER, AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR SEPARATION
AGREEMENT.”  THE REVOCATION MUST BE PERSONALLY DELIVERED TO MR. ALEXANDER OR HIS
DESIGNEE, OR MAILED TO MR. ALEXANDER AND POSTMARKED WITHIN SEVEN (7) DAYS OF
EXECUTION OF THIS SEPARATION AGREEMENT.  THIS SEPARATION AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.  IF THE
LAST DAY OF THE REVOCATION PERIOD IS A SATURDAY, SUNDAY, OR LEGAL HOLIDAY IN NEW
YORK, THEN THE REVOCATION PERIOD SHALL NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY
WHICH IS NOT A SATURDAY, SUNDAY, OR LEGAL HOLIDAY.





5.         EMPLOYEE’S GENERAL RELEASE OF CLAIMS.  EMPLOYEE KNOWINGLY AND
VOLUNTARILY RELEASES AND FOREVER DISCHARGES EMPLOYER, ITS AFFILIATES,
SUBSIDIARIES, DIVISIONS, JOINT VENTURES, INSURERS, ATTORNEYS, ACTUARIES, THIRD
PARTY ADMINISTRATORS, SUCCESSORS AND ASSIGNS AND THEIR CURRENT AND FORMER
EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS AND AGENTS THEREOF, AND THEIR
EMPLOYEE BENEFITS PLANS AND PROGRAMS AND THEIR ADMINISTRATORS AND FIDUCIARIES
(COLLECTIVELY REFERRED TO THROUGHOUT THIS SEPARATION AGREEMENT AS “RELEASEES”),
OF AND FROM ANY AND ALL CLAIMS, KNOWN AND UNKNOWN, WHICH EMPLOYEE HAS OR MAY
HAVE AGAINST RELEASEES AS OF THE DATE OF EXECUTION OF THIS SEPARATION AGREEMENT
ARISING FROM EMPLOYEE’S EMPLOYMENT OR DIRECTORSHIPS WITH EMPLOYER, SPECIFICALLY
EXCLUDING, HOWEVER, ANY CLAIMS EMPLOYEE MAY NOW OR HEREAFTER HAVE ARISING FROM
ANY CRIMINAL CONDUCT COMMITTED BY RELEASEES, INCLUDING, BUT NOT LIMITED TO, ANY
ALLEGED VIOLATION OF: 



Title VII of the Civil Rights Act of 1964, as amended;



The Age Discrimination In Employment Act, as amended;



The National Labor Relations Act, as amended;



The Civil Rights Act of 1991;



Sections 1981 through 1988 of Title 42 of the United States Code, as amended;



The Employee Retirement Income Security Act of 1974, as amended;



The Immigration Reform and Control Act, as amended;



The Americans with Disabilities Act of 1990, as amended;



The Workers Adjustment and Retraining Notification Act, as amended;



The Occupational Safety and Health Act, as amended;



The New York State Human Rights Law, as amended;



The New York State Civil Rights Law, as amended;



The New York State Wage Payment Laws, as amended;



The New York State Equal Rights Law, as amended;



The New York State Equal Pay Law, as amended;



The retaliation provisions of the New York State Workers’ Compensation and
Disability Benefits Laws, as amended;



The New York State Labor Law, as amended;



The New York Occupational Safety and Health Laws, as amended;



The New York City Human Rights Law, as amended;



The New York City Administrative Code and Charter, as amended;



Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;



Any public policy, contract, tort, or common law; or



Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.



Nothing contained in this Section shall affect any vested rights Employee may
have to benefits under the Sequa Stock Option Plan, the Sequa Retirement Plan,
Sequa Corporation Supplemental Executive Retirement Plan III, Sequa 401(k) Plan,
or any other employee benefits plans maintained by Employer, which shall be
governed by their respective terms, except as modified by this Separation
Agreement.




6.         EMPLOYEE’S AFFIRMATIONS.  EMPLOYEE AFFIRMS THAT HE HAS NOT FILED,
CAUSED TO BE FILED, OR PRESENTLY IS A PARTY TO ANY CLAIM, COMPLAINT, OR ACTION
AGAINST RELEASEES IN ANY FORUM OR FORM.  EMPLOYEE FURTHER AFFIRMS THAT HE HAS
REPORTED ALL HOURS WORKED AND HAS BEEN PAID AND/OR HAS RECEIVED ALL LEAVE (PAID
OR UNPAID), VACATION, COMPENSATION, WAGES, BONUSES, COMMISSIONS, STOCK OPTIONS
AND/OR BENEFITS TO WHICH HE MAY BE ENTITLED AND THAT NO OTHER LEAVE (PAID OR
UNPAID), VACATION, COMPENSATION, WAGES, BONUSES, COMMISSIONS, STOCK OPTIONS
AND/OR BENEFITS ARE DUE TO HIM, EXCEPT AS PROVIDED IN THIS SEPARATION
AGREEMENT.  EMPLOYEE FURTHERMORE AFFIRMS THAT HE HAS NO KNOWN WORKPLACE INJURIES
OR OCCUPATIONAL DISEASES AND HAS BEEN PROVIDED AND/OR HAS NOT BEEN DENIED ANY
LEAVE REQUESTED UNDER THE FAMILY AND MEDICAL LEAVE ACT, OR STATE OR LOCAL LEAVE
OR DISABILITY ACCOMMODATION LAWS.  EMPLOYEE ACKNOWLEDGES THAT BECAUSE OF
CIRCUMSTANCES UNIQUE TO HIM INCLUDING, BUT NOT LIMITED TO, IRRECONCILABLE
DIFFERENCES WITH EMPLOYER, HE SHALL NOT APPLY IN THE FUTURE FOR EMPLOYMENT WITH
EMPLOYER.





7.         EMPLOYER’S RELEASE OF CLAIMS.  EMPLOYER KNOWINGLY RELEASES AND
FOREVER DISCHARGES EMPLOYEE OF AND FROM ANY AND ALL CLAIMS OR CAUSES OF ACTION,
IN LAW OR EQUITY, THAT EMPLOYER HAS OR MAY HAVE AGAINST EMPLOYEE AS OF THE DATE
OF THE EXECUTION OF THIS SEPARATION AGREEMENT, ARISING FROM EMPLOYEE’S
EMPLOYMENT OR DIRECTORSHIPS WITH EMPLOYER, SPECIFICALLY EXCLUDING, HOWEVER, ANY
CLAIMS EMPLOYER MAY NOW OR HEREAFTER HAVE ARISING FROM ANY CRIMINAL CONDUCT
COMMITTED BY EMPLOYEE, OR ANY OTHER CONDUCT OUTSIDE THE SCOPE OF EMPLOYEE’S
EMPLOYMENT WITH EMPLOYER. 





8.         EMPLOYER’S AFFIRMATIONS.  EMPLOYER AFFIRMS THAT IT HAS NOT FILED,
CAUSED TO BE FILED, OR PRESENTLY IS A PARTY TO ANY CLAIM, COMPLAINT, OR ACTION
AGAINST EMPLOYEE IN ANY FORUM OR FORM.  EMPLOYER FURTHER AFFIRMS IT IS NOT AWARE
OF ANY CONDUCT BY EMPLOYEE WHICH CONSTITUTES CRIMINAL CONDUCT COMMITTED BY
EMPLOYEE, OR ANY OTHER CONDUCT OUTSIDE THE SCOPE OF EMPLOYEE’S EMPLOYMENT WITH
EMPLOYER. 





9.         CONFIDENTIALITY.  OTHER THAN AS REQUIRED BY LAW,EMPLOYEE AND THE
OFFICERS AND THE BOARD OF DIRECTORS OF EMPLOYER EACH AGREE NOT TO DISCLOSE ANY
INFORMATION REGARDING THE EXISTENCE OR SUBSTANCE OF THIS SEPARATION AGREEMENT,
EXCEPT EMPLOYEE MAY DISCLOSE SUCH INFORMATION TO HIS SPOUSE, THE OFFICERS AND
THE BOARD OF DIRECTORS OF EMPLOYER MAY DISCLOSE SUCH INFORMATION TO INDIVIDUALS
WHO NEED TO CONSENT TO OR IMPLEMENT THIS SEPARATION AGREEMENT, AND BOTH PARTIES
MAY DISCLOSE SUCH INFORMATION TO THEIR RESPECTIVE TAX ADVISORS AND ATTORNEYS
WITH WHOM THEY CHOOSE TO CONSULT REGARDING THEIR CONSIDERATION OF THIS
SEPARATION AGREEMENT. 





10.       NON-DISPARAGEMENT.  EMPLOYEE AGREES NOT TO DEFAME, DISPARAGE OR DEMEAN
EMPLOYER, ITS AFFILIATES, SUBSIDIARIES, DIVISIONS, JOINT VENTURES, OFFICERS AND
BOARD OF DIRECTORS OR THEIR SERVICES IN ANY MANNER WHATSOEVER.  EMPLOYER AGREES
THAT ITS OFFICERS AND THE BOARD OF DIRECTORS SHALL NOT DEFAME, DISPARAGE OR
DEMEAN EMPLOYEE OR HIS SERVICES IN ANY MANNER WHATSOEVER.





11.       AVAILABILITY.  FOR A PERIOD OF NINE (9) MONTHS FROM THE DATE OF THE
PAYMENT DESCRIBED IN SECTION 3(B) ABOVE, EMPLOYEE SHALL BE AVAILABLE ON A
REASONABLE BASIS TO ASSIST EMPLOYER WITH RESPECT TO THE SALE OF ANY OF THE
BUSINESS UNITS WITH RESPECT TO WHICH EMPLOYEE HAD DIRECT RESPONSIBILITIES PRIOR
TO MARCH 5, 2005.  THIS ASSISTANCE BY EMPLOYEE IS IN CONSIDERATION FOR THE
PAYMENT DESCRIBED IN SECTION 3(B) ABOVE.  THE PARTIES AGREE TO WORK TOGETHER SO
THAT SUCH ASSISTANCE DOES NOT INTERFERE WITH EMPLOYEE’S ABILITY TO SEEK AND
OBTAIN OTHER EMPLOYMENT.  EMPLOYEE SHALL BE REIMBURSED BY EMPLOYER FOR
REASONABLE TRAVEL, LODGING, TELEPHONE AND SIMILAR EXPENSES INCURRED IN
CONNECTION WITH SUCH AVAILABILITY.





12.       COOPERATION.  EMPLOYEE SHALL REASONABLY COOPERATE WITH EMPLOYER, THIRD
PARTIES THAT EMPLOYER EXPRESSLY AUTHORIZES EMPLOYEE TO CONTACT, AND WITH
EMPLOYER’S ATTORNEYS IN CONNECTION WITH SUCH MATTERS AND/OR ANY PRESENT OR
FUTURE, ACTUAL OR THREATENED, LITIGATION OR ADMINISTRATIVE PROCEEDING INVOLVING
EMPLOYER THAT RELATES TO EVENTS, OCCURRENCES OR CONDUCT OCCURRING (OR CLAIMED TO
HAVE OCCURRED) DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT BY EMPLOYER.  THIS
COOPERATION BY EMPLOYEE, WHICH IS A MATERIAL CONSIDERATION FOR THE UNDERTAKINGS
BY THE EMPLOYER OF THIS SEPARATION AGREEMENT, SHALL INCLUDE, BUT NOT BE LIMITED
TO, (I) BEING REASONABLY AVAILABLE FOR INTERVIEWS AND DISCUSSIONS WITH
EMPLOYER’S COUNSEL AS WELL AS FOR DEPOSITIONS AND TRIAL TESTIMONY;  (II) IF
DEPOSITIONS OR TRIAL TESTIMONY ARE TO OCCUR, BEING REASONABLY AVAILABLE AND
COOPERATING IN THE PREPARATION THEREFOR AS AND TO THE EXTENT THAT EMPLOYER OR
ITS COUNSEL REASONABLY REQUEST; (III) REFRAINING FROM IMPEDING IN ANY WAY
EMPLOYER’S PROSECUTION OR DEFENSE OF ANY SUCH LITIGATION OR ADMINISTRATIVE
PROCEEDING; AND (IV) COOPERATING FULLY IN THE DEVELOPMENT AND PRESENTATION OF
PROSECUTION OR DEFENSE OF ANY SUCH LITIGATION OR ADMINISTRATIVE PROCEEDING. 
EMPLOYEE SHALL NOT, NOR SHALL HE BE EXPECTED TO, BE AVAILABLE TO ANY DEGREE OR
ON ANY BASIS THAT INTERFERES MATERIALLY WITH THEN-CURRENT EMPLOYMENT, CONSULTING
OR OTHER BUSINESS OBLIGATIONS.  EMPLOYEE SHALL BE REIMBURSED BY EMPLOYER FOR
REASONABLE TRAVEL, LODGING, TELEPHONE AND SIMILAR EXPENSES INCURRED IN
CONNECTION WITH SUCH COOPERATION.





13.       COVENANTS. 




Confidential Information.  During the course of Employee’s employment with  the
Employer, Employee acquired and had access to Confidential Information and Trade
Secrets (as hereinafter defined) belonging to Employer, its affiliates,
subsidiaries, divisions and joint ventures (collectively referred to as
“Employer” throughout and for purposes of this Section 14).  Such Confidential
Information and Trade Secrets include, without limitation, business and
technical information, whatever its nature and form and whether obtained orally,
by observation, from written materials or otherwise, as for example: (i)
financial and business information, such as information with respect to costs,
commissions, fees, profits, sales, markets, mailing lists, strategies and plans
for future business, new business, product or other development, potential
acquisitions or divestitures, and new marketing ideas; (ii) product and
technical information, such as devices, formulas and compositions of matter and
processes relating to the manufacture of Employer’s products, designs, drawings,
specifications and blueprints of machinery and equipment, new and innovative
product ideas, methods, procedures, devices, data processing programs, software,
software codes, computer models, research and development projects, compositions
of matter and methods of manufacture of products under investigation in the
laboratories, pilot plants or plants of Employer; (iii) marketing information,
such as information on markets, end users and applications, the identity of
Employer’s customers, suppliers, and distributors, their names and addresses,
the names of representatives of Employer’s customers, distributors or suppliers
responsible for entering into contracts with Employer, Employer’s financial
arrangements with its distributors and suppliers, the amounts paid by such
customers to Employer, specific customer needs and requirements, leads and
referrals to prospective customers; and (iv) personnel information, such as the
identity and number of Employer’s other employees, their salaries, bonuses,
benefits, skills, qualifications, and abilities.  Employee acknowledges and
agrees that the Confidential Information and Trade Secrets are not generally
known or available to the general public, but have been developed, complied or
acquired by Employer at its great effort and expense and for commercial
advantage and, therefore, takes every reasonable precaution to prevent the use
or disclosure of any part of it by or to unauthorized persons. Confidential
Information and Trade Secrets can be in any form: oral, written or machine
readable, including electronic files.

Non-Disclosure of Confidential Information.  Employee agrees he will not for so
long as the pertinent information or documentation remains confidential,
directly or indirectly duplicate, remove, transfer, use, disclose or disseminate
to any other person, organization or entity or otherwise use any Confidential
Information and Trade Secrets, or knowingly allow other persons to do so. This
restriction shall not apply to information in the public domain through no fault
of Employee and not as a result of a breach of this Separation Agreement or
prior breach of the Trade Secret Agreement.    In the event Employee becomes
legally compelled to disclose any of the Confidential Information or Trade
Secrets by a subpoena or court order, Employee will immediately advise Employer
of such subpoena or court order sufficient for Employer to seek a protective
order to avoid such disclosure.

Intellectual Property.  Employee agrees that any and all inventions,
discoveries, improvements, writings (including computer software), or
compilations which Employee conceived or made, either alone or jointly with
others during employment by Employer which relate to or are useful in the
business of Employer, will be the exclusive property of Employer and will be
regarded as Employer’s Confidential Information and Trade Secrets.  Employee
affirms he has fully disclosed all such inventions, discoveries, improvements,
writings or compilations to Employer. Employee further agrees he will assist
Employer, at Employer’s expense, and sign any and all documents necessary or
reasonably appropriate to assign to Employer Employee’s entire right, title and
interest in and to any and all inventions, discoveries, improvements, writings
or compilations, and to prepare and execute such documents as shall be necessary
or appropriate to permit the expeditious preparation, filing or prosecution of
such applications for patents or copyrights, or the issuance of patents or
copyrights thereon in the name of Employer in any countries and to protect the
same against infringement by others.

Non-Competition.  Employee acknowledges and agrees that Employer is engaged in a
highly competitive business and that by virtue of Employee’s high level position
and responsibilities with Employer and Employee’s access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with Employer will cause it great and irreparable harm. 
Accordingly, Employee covenants and agrees that through and including February
28, 2007, the date on which the Employment Agreement had been scheduled to
terminate, Employee will not, without the express written consent of the Board
of Directors of Employer, directly or indirectly, own, manage, operate or
control, or be employed in a capacity similar to the position(s) and
responsibilities held by Employee with Employer, by any company or other
business engaged in the design, manufacture, marketing or sale of products and
services which Employer currently provides and for which Employee had
responsibility or about which Employee acquired Confidential Information or
Trade Secrets.  Because Employee had international responsibilities, in
recognition of the international nature of Employer’s business which includes
the sale of its products and services nationwide and internationally, this
restriction shall apply in all areas of the United States, Argentina, Australia,
Brazil, England, France, Germany, Holland, Hong Kong, India, Israel, Italy,
Japan, Mexico, Portugal, Singapore, South Africa, Spain, Sweden, Thailand and
Wales, but only to the extent that Employee gained knowledge while employed by
Employer of its finances, technology, business opportunities or marketing
strategies in that particular country.    Notwithstanding the foregoing,
Employee may become employed by a diversified company that has business units
that compete with Employer’s business units, provided Employee is not employed
in such business units, does not directly or indirectly assist such business
units and does not disclose any Confidential Information or Trade Secrets. 

Non-Solicitation of Customers.  Employee acknowledges and agrees that during the
course and solely as a result of employment with Employer, he came into contact
with some of Employer’s customers and had access to Confidential Information and
Trade Secrets regarding Employer’s customers and distributors.  Consequently,
Employee covenants and agrees that through and including February 28, 2007, the
date on which the Employment Agreement had been scheduled to terminate, Employee
will not, directly or indirectly, solicit or initiate contact with any customer,
former customer or prospective customer of Employer for the purpose of selling
products or services to the customer competitive with the products or services
purchased by the customer from Employer.  This restriction shall apply to any
customer, former customer or prospective customer of Employer with whom Employee
had contact or about whom Employee obtained Confidential Information or Trade
Secrets during the last two (2) years of his employment with Employer. For the
purposes of this Section 14, “contact” means interaction between Employee and
the customer or prospective customer which takes place to further the business
relationship, or making sales to our performing services for the customer or
prospective customer on behalf of Employer. 

Non-Solicitation of Employees.   Employee acknowledges and agrees that solely as
a result of employment with Employer, Employee came into contact with and
acquired Confidential Information regarding Employer’s current employees as of
March 3, 2005.  Accordingly, through and including February 28, 2007, the date
on which the Employment Agreement had been scheduled to terminate, Employee
shall not, either on his own account or on behalf of any person or business
entity solicit, or endeavor to cause any current employee of Employer as of
March 3, 2005 with whom Employee came into contact or about whom Employee
obtained Confidential Information, to leave employment with Employer.  Employee
further agrees that, through February 28, 2007, Employee will not become
associated in business with, or hire into a position that reports directly or
indirectly to Employee, any current employee of Employer as of March 3, 2005 who
had been a salaried employee of Employer within six (6) months prior to the date
such business association commences or was a general manager of Employer or a
person who directly reported to Employee, provided however, such restriction
shall not apply to such association where an employee of Employer responds to
general advertising for a position, provided further that such general
advertising has not been initiated by or on behalf of Employee, and Employee has
not had any contact with such employee of Employer regarding such general
advertising.

Enforcement of Covenants.  Employee acknowledges and agrees that compliance with
the covenants set forth in this Section of this Separation Agreement is
necessary to protect the Confidential Information and Trade Secrets, business
and goodwill of Employer, and that any breach of this Section 14 or any
subparagraph hereof will result in irreparable and continuing harm to Employer,
for which money damages may not provide adequate relief.  Accordingly, in the
event of any breach of this Section 14 by Employee, Employer and Employee agree
that Employer shall be entitled to the following particular forms of relief as a
result of such breach, in addition to any remedies otherwise available to it at
law or equity:  injunctions, both preliminary and permanent, enjoining or
restraining such breach.


14.       SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS SEPARATION AGREEMENT
OR ANY PORTION THEREOF IS DECLARED ILLEGAL OR UNENFORCEABLE BY ANY COURT OF
COMPETENT JURISDICTION, SUCH PROVISION OR PORTION THEREOF SHALL BE DEEMED
MODIFIED SO AS TO RENDER IT ENFORCEABLE, AND TO THE EXTENT SUCH PROVISION OR
PORTION THEREOF CANNOT BE RENDERED ENFORCEABLE, EXCLUDING THE GENERAL RELEASE
LANGUAGE, THIS SEPARATION AGREEMENT SHALL BE CONSIDERED DIVISIBLE AS TO SUCH
PROVISION WHICH SHALL BECOME NULL AND VOID, LEAVING THE REMAINDER OF THIS
SEPARATION AGREEMENT IN FULL FORCE AND EFFECT.




15.       GOVERNING LAW AND CHOICE OF FORUM.  THIS SEPARATION AGREEMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISION.  IN THE EVENT THE EMPLOYEE OR
THE EMPLOYER BREACHES ANY PROVISION OF THIS SEPARATION AGREEMENT, EMPLOYEE AND
EMPLOYER AFFIRM THAT THE EMPLOYEE OR THE EMPLOYER MAY INSTITUTE AN ACTION TO
SPECIFICALLY ENFORCE ANY TERM OR TERMS OF THIS SEPARATION AGREEMENT.  THE
PARTIES BEING DESIROUS OF HAVING ANY DISPUTES RESOLVED IN A FORUM HAVING A
SUBSTANTIAL BODY OF LAW AND EXPERIENCE WITH THE MATTERS CONTAINED HEREIN, THE
PARTIES AGREE THAT ANY ACTION OR PROCEEDING WITH RESPECT TO THIS SEPARATION
AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE SUPREME COURT OF THE STATE OF NEW
YORK, NEW YORK COUNTY, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND THE PARTIES AGREE TO THE EXCLUSIVE JURISDICTION
THEREOF.  THE PARTIES HEREBY IRREVOCABLY WAIVE ANY OBJECTION THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION IN THE SAID COURT(S),
AND FURTHER IRREVOCABLY WAIVE ANY CLAIM THEY MAY NOW OR HEREAFTER HAVE THAT ANY
SUCH ACTION BROUGHT IN SAID COURT(S) HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.   




16.       NON-ADMISSION OF WRONGDOING.  THE PARTIES AGREE THAT NEITHER THIS
SEPARATION AGREEMENT NOR THE FURNISHING OF THE CONSIDERATION FOR THIS SEPARATION
AGREEMENT SHALL BE DEEMED OR CONSTRUED AT ANY TIME FOR ANY PURPOSE AS AN
ADMISSION BY EITHER PARTY OF ANY LIABILITY OR UNLAWFUL CONDUCT OF ANY KIND.





17.       INDEMNIFICATION.





   EMPLOYEE WILL CONTINUE TO BE INDEMNIFIED WITH RESPECT TO ANY ACTIONS TAKEN OR
OMISSIONS OCCURRING WHILE HE WAS AN EMPLOYEE, OFFICER AND/OR DIRECTOR
OF EMPLOYER BY ANY INDEMNITY PROVISIONS CONTAINED IN EMPLOYER’S AND ITS
SUBSIDIARIES’ AND AFFILIATES’ RESPECTIVE CERTIFICATE OF INCORPORATION AND
BY-LAWS IMMEDIATELY PRIOR TO HIS LAST DAY OF EMPLOYMENT AND BY ANY DIRECTORS AND
OFFICERS INSURANCE MAINTAINED BY EMPLOYER.





   THE EMPLOYER AGREES EMPLOYEE SHALL PARTICIPATE, SUBJECT TO THE APPLICABLE
TERMS AND CONDITIONS, IN DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICIES
APPLICABLE TO ALL PERIODS OF TIME PRIOR TO MARCH 5, 2005, TO THE EXTENT THE
EMPLOYER PROVIDES SUCH COVERAGE FOR ITS OTHER EXECUTIVE OFFICERS AND DIRECTORS
FOR SUCH PERIODS OF TIME.  NOTHING HEREIN SHALL REQUIRE EMPLOYER TO CONTINUE TO
MAINTAIN SUCH COVERAGES FOR ITS OFFICERS AND DIRECTORS GENERALLY. 





18.       AMENDMENT.  THIS SEPARATION AGREEMENT MAY NOT BE MODIFIED, ALTERED OR
CHANGED EXCEPT UPON EXPRESS WRITTEN CONSENT OF BOTH PARTIES WHEREIN SPECIFIC
REFERENCE IS MADE TO THIS SEPARATION AGREEMENT.




19.       ENTIRE AGREEMENT.  THIS SEPARATION AGREEMENT SETS FORTH THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO, AND FULLY SUPERSEDES ANY PRIOR AGREEMENTS
OR UNDERSTANDINGS BETWEEN THE PARTIES.  EMPLOYEE ACKNOWLEDGES THAT HE HAS NOT
RELIED ON ANY REPRESENTATIONS, PROMISES, OR AGREEMENTS OF ANY KIND MADE TO HIM
IN CONNECTION WITH HIS DECISION TO ACCEPT THIS SEPARATION AGREEMENT, EXCEPT FOR
THOSE SET FORTH IN THIS SEPARATION AGREEMENT.



EMPLOYEE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS SEPARATION AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS SEPARATION AGREEMENT.



EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
SEPARATION AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. 



HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT, TO FULFILL THE PROMISES AND
TO RECEIVE THE SUMS AND BENEFITS IN SECTION “3” ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS SEPARATION AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE, SUBJECT TO SECTION 5 ABOVE, ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST RELEASEES.



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Separation Agreement as of the date set forth below:




/s/ John J. Quicke

John J. Quicke

Date: March 4, 2005



SEQUA CORPORATION



By: /s/ Norman E. Alexander

Norman E. Alexander

Executive Chairman

Date: March 4, 2005


EXHIBIT A













                                                                        March 4,
2005







Sequa Corporation

200 Park Avenue

44th Floor

New York, NY 10166



Gentlemen:



Effective as of the close of business on March 4, 2005, I hereby resign as a
Director, as Vice Chairman and Executive Officer of Sequa Corporation (“Sequa”),
as member of the Executive Committee of the Board of Directors of Sequa.  In
addition, I hereby resign from any other offices or positions that I hold in
Sequa Corporation, and its subsidiaries and related entities.

                                                                        Very
truly yours,



                                                                        John J.
Quicke






EXHIBIT B



Offices held by John Quicke in domestic companies as of February 14, 2005:



Name of Company

Title Held

Airport Service, Incorporated

President

After Six Inc.

Director, Chairman & Chief Executive Officer

American Transit Corp.

Director & President

American Transit Leasing Company

President

ARC Automotive, Inc.

Director, Chairman & Chief Executive Officer

Atlantic Research Corporation

Director, Chairman, President and Chief Executive Officer

Beacon Leasing Corporation

Director, President & Chief Executive Officer

Beth B. Holding Corp.

President & Chairman

Casco Cayman, Inc.

Director, President

Casco Investors Corporation

Director, President

Casco Products Corporation

Director, Chairman & Chief Executive Officer

Centor Center, Inc.

President

The Centor Company

Director, President

Chromalloy American Corporation

Director, President

Chromalloy Farm Systems, Inc.

President

Chromalloy Finance Corporation

Director, President

Chromalloy Holdings, Inc.

President

Chromalloy Pharmaceutical, Inc.

Director, President

E.F. Company

President

Glenrock Leasing corporation

President & Chief Executive Officer

Hausman Bus Parts Company

President

Kollsman Manufacturing Company, Inc.

Director, President

MEGTEC Systems, Inc.

Director, Chairman & Chief Executive Officer

MEGTEC Systems Australia Inc.

Director

MTS, Asia Inc.

Director, Chairman & Chief Executive officer

PA12TH90, Inc.

President

Priene Corporation

Director, President & Chief Executive Officer

Sabine Towing & Transportation Co., Inc.

President

Sequa Can Machinery, Inc.

Director, Chairman

Sequa Capital Corporation

Director

Sequa Chemicals, Inc.

Director

Sequa Coatings Corporation

Director, Chairman & Chief Executive Officer

Sequa Corporation

Director, Vice Chairman and Executive Officer

Sequa Corporation of Ohio

Director, President

Sequa Engineered Services, Inc.

President

Sequa Financial Corporation

Director, Chief Executive Officer & President

Sequa Investments Corporation I

Director, Chief Executive Officer & President

Sequa Investments Corporation II

Director, Chief Executive Officer & President

Sequa Leasing Corporation

Director, Chief Executive Officer & President

Steamboat Geothermal Corporation

Director, President & Chairman

Steamboat Geothermal Holdings Corporation

Director, President & Chairman

Thermo Wisconsin, Inc.

Director

TPZ Corporation

Director, President & Chief Executive Officer

The Valley Line Company

President

Valley Terminal-Cincinnati, Inc.

President

Valley Terminal-Evansville, Inc.

President

Valley Terminal-Memphis, Inc.

President

Valley Transportation, Inc.

President

ZPT Two Corporation

Director, President & Chairman








EXHIBIT C







PERSONAL & CONFIDENTIAL

                           

Norman E. Alexander

Executive Chairman

Sequa Corporation

200 Park Avenue

New York, New York 10166



Re:       Separation Agreement and General Release



Dear Mr. Alexander:



On ______________ [date], I executed a Separation Agreement and General Release
between Sequa Corporation and me.  I was advised by Sequa,in writing, to consult
with an attorney of my choosing, prior to executing this Separation Agreement
and General Release. 



More than seven (7) calendar days have elapsed since I executed the
above-mentioned Separation Agreement and General Release.  I have at no time
revoked my acceptance or execution of that Separation Agreement and General
Release and hereby reaffirm my acceptance of that Separation Agreement and
General Release. Therefore, in accordance with the terms of our Separation
Agreement and General Release, I hereby request receipt of the consideration
described in Section 3 of that Separation Agreement.





Very truly yours,







                                                                        John J.
Quicke             


EXHIBIT D



SEQUA CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN III



SECOND AMENDMENT



THIS SECOND AMENDMENT is made by Sequa Corporation (the “Company”) to the Sequa
Corporation Supplemental Executive Retirement Plan III, as Amended and Restated
Effective January 1, 2000 (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan; and

WHEREAS, the Company desires to amend the Plan to recognize certain imputed
service of John Quicke and to enable Mr. Quicke to make an election to receive
an early retirement benefit, subject to and in accordance with the American Jobs
Creation Act; and

WHEREAS, the Company may amend the Plan pursuant to Section 7.1 thereof;

NOW, THEREFORE, effective as of January 1, 2005, the Company hereby amends the
Plan as set forth below.  It is intended that this amendment be a “material
modification” of the Plan, only with respect to Mr. Quicke, and that as a
result, his entire Accrued Benefit be subject to Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and that the Plan be further
amended on or before December 31, 2005 to comply with Section 409A.  It is
further intended that the Plan, as amended, continue to qualify as an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended.  Nothing in this Second Amendment shall
require the Company to set aside, earmark or escrow any funds or other assets to
satisfy its obligations under the Plan now or in the future in favor of Mr.
Quicke or any other Plan Participant.

1.         Section 1.2 of the Plan shall be amended by adding the following text
at the end thereof:

In addition, effective as of January 1, 2005, a “material modification” of the
Plan shall be deemed to have occurred only with respect to Mr. Quicke, and that
as a result, his entire Accrued Benefit under the Plan shall be subject to
Section 409A of the Code, and that the Plan shall be further amended on or
before December 31, 2005 to comply with Section 409A.

2.         Section 2.1 of the Plan shall be amended by adding new Section (d) to
provide the following:



(d)        Notwithstanding anything herein to the contrary, John Quicke shall be
credited with an additional two(2) “Years of Benefit Service” for purposes of
calculating his Accrued Benefit under Section 2.1(a)(1) hereof.  In addition, in
making such calculation, Mr. Quicke’s “Compensation” and “Average Compensation”
shall be recognized through his last day of employment, February 28, 2005.  For
purposes of this paragraph, the terms Years of Benefit Service, Compensation and
Average Compensation shall have the meanings set forth under the Sequa
Retirement Plan as in effect on February 28, 2005, provided, however, that Mr.
Quicke’s 2004 bonus in the amount of $628,290 if paid after the last day of
employment shall be deemed to have been paid as of his last day of employment,
and thereby included in his Compensation and Average Compensation.  Except as
set forth above, no other remuneration paid or payable to Mr. Quicke after the
last day of employment shall be included in his Compensation or Average
Compensation under this Plan. 



3.         Section 2.12 of the Plan shall be amended by adding the following
text at the end thereof:

Early Retirement Date shall also mean, for a Participant who participated in the
Chromalloy Plan as of December 31, 1988, whose age and Years of Vesting Service
when added together equals or exceeds 90 and who elected to commence payment of
an Accrued Benefit prior to the Participant’s Normal Retirement Age, the first
day of the month coinciding with or next following the Severance From Service
Date (other than by reason of death) of the Participant who has attained Early
Retirement Age (prior to Normal Retirement Age) and elected to commence payment
of an Accrued Benefit.

4.         Section 4.1(b) of the Plan shall be amended by adding the following
text at the end thereof:

Notwithstanding anything herein to the contrary, John Quicke shall be credited
with an additional two (2) “Years of Vesting Service” for the purpose of
satisfying the eligibility requirements for an unreduced early retirement
benefit under the “Rule of 90,” as set forth under Section 3.02(b) of the Sequa
Retirement Plan.  Any increase in benefit accrual arising out of this benefit
enhancement shall be an obligation of the Plan and not the Sequa Retirement
Plan.

5.         Section 4.3(b) of the Plan shall be amended by adding the following
at the end thereof:

Notwithstanding the foregoing, if Mr. Quicke wishes to waive the normal form of
payment of his Accrued Benefit in accordance with this Section 4.3(b), he shall
prior to December 31, 2005, complete and submit an election in a form
satisfactory to the Administrative Committee electing an alternative form of
benefit.  Such election shall be compliant with Section 409A of the Code and IRS
Notice 2005-1, Q&A 19(c). 

6.         Section 4.5(b) of the Plan shall be amended by adding the following
at the end thereof:



Notwithstanding the foregoing, if Mr. Quicke wishes to commence payment of his
Accrued Benefit as of an Early Retirement Date or Late Retirement Date, he shall
prior to December 31, 2005, complete and submit an election in a form
satisfactory to the Administrative Committee electing such Early Retirement Date
or Late Retirement Date.  Such election shall be compliant with Section 409A of
the Code and IRS Notice 2005-1, Q&A 19(c).

IN WITNESS WHEREOF, this Second Amendment to the Sequa Corporation Supplemental
Executive Retirement Plan III is hereby executed on this _______ day of
____________, 2005.



                                                                                   
SEQUA CORPORATION



                                                                                   
By: _________________________

                                                                 

